Name: COMMISSION REGULATION (EC) No 952/96 of 29 May 1996 amending Regulations (EC) No 1072/95 and (EC) No 606/96 opening standing invitations to tender for the export of cereals held by the German intervention agency
 Type: Regulation
 Subject Matter: plant product;  Europe;  trade policy;  trade
 Date Published: nan

 30 . 5 . 96 EN Official Journal of the European Communities No L 129/ 19 COMMISSION REGULATION (EC) No 952196 of 29 May 1996 amending Regulations (EC) No 1072/95 and (EC) No 606196 opening standing invitations to tender for the export of cereals held by the German intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 2131 /93 (3), as amended by Regulation (EC) No 120/94 (4), lays down the procedures and conditions for the disposal of cereals held by the intervention agencies; Whereas the last partial invitation to tender pursuant to Commission Regulations (EC) No 1072/95 (5), as last amended by Regulation (EC) No 432/96 (6), and (EC) No 606/96 0, as amended by Regulation (EC) No 886/96 (8), should be postponed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 4 (3) of Regulations (EC) No 1072/95 and (EC) No 606/96 are replaced by the following: '3 . The last partial invitation to tender shall expire on 27 June 1996 at 9 a.m. (Brussels time).' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 May 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 126, 24. 5. 1996, p. 37. (3 OJ No L 191 , 31 . 7. 1993, p. 76. (4) OJ No L 21 , 26. 1 . 1994, p . 1 . 0 OJ No L 108 , 13 . 5. 1995, p. 43. (6) OJ No L 60, 9 . 3 . 1996, p. 15. 0 OJ No L 86, 4. 4 . 1996, p. 24. (8) OJ No L 119, 16. 5. 1996, p. 14.